DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-2 and 5-13 are allowed.
	Agiwal et al.  (US 20150208421) teaches a device to device (D2D) communication apparatus and method are provided. The D2D communication apparatus includes a transceiver configured to receive resource configuration information indicating D2D resources configured in a serving cell from a base station (BS) of the serving cell, and a controller configured to determine locations of resources for transmission or reception of signals for D2D communication based on the resource configuration information. The resource configuration information includes information about length of common D2D resources configured in a plurality of cells and additional D2D resources configured in the serving cell and information about length of common and additional D2D resources of a cell that configures maximum-sized additional D2D resources among the serving cell and neighboring cells.
Lee et al. (US 20170181150) teaches a method for transmitting resource information for device-to-device (D2D) communication of a D2D transmission terminal in a wireless communication system, the method being characterized by comprising the steps of: receiving a resource pool configuration for D2D communication; and transmitting, to a D2D reception terminal, resource information therefor indicating the resource for a first D2D signal transmission to the D2D transmission terminal..

Prior art of record fails to teach selecting a first resource for a transmission of  a message by the first UE; determining, by the first UE, a second resource to perform a feedback based on a position of the selected first resource; and transmitting, by the first UE, the message and feedback information related to the second resource, wherein the feedback information includes an acknowledgement/negative acknowledgement for a broadcast message received through at least a part of the second resource, and collision information as to a collision of resources in each part constituting the second resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641